--------------------------------------------------------------------------------

Exhibit 10.33


PHARMERICA CORPORATION


SUMMARY OF


2016 SHORT-TERM INCENTIVE PROGRAM – CEO


AND


2016 SHORT-TERM INCENTIVE PROGRAM


2016 Short-Term Incentive Program – CEO


On March 17, 2016, the Board of Directors of PharMerica Corporation (the
"Corporation"), upon recommendation of the Compensation Committee, adopted the
2016 Short-Term Incentive Program (the "CEO STIP") under the PharMerica
Corporation 2015 Omnibus Incentive Plan, as amended (the "Omnibus Plan"), for
the Corporation's Chief Executive Officer, Mr. Gregory Weishar. The CEO STIP
provides for a performance-based annual cash award to Mr. Weishar.


Performance Cycle. The STIP performance cycle is for the current year, beginning
on January 1, 2016 and ending on December 31, 2016.


Maximum Award. If the Corporation's Adjusted EBITDA (as defined below) is equal
to or greater than a target Adjusted EBITDA for the 2016 fiscal year, then Mr.
Weishar is eligible to receive a payment under the CEO STIP equal to the lesser
of (i) 2.2% of Adjusted EBITDA for the 2016 fiscal year or (ii) $2 million (the
"Maximum Award"). The Compensation Committee, in its sole discretion, may
decrease the Maximum Award based on its assessment of the Corporation's
performance, the Chief Executive Officer's individual performance, or any other
factors it considers relevant, however in no event may the Compensation
Committee reduce the Maximum Award below the annual bonus amount for the Chief
Executive Officer (the "Bonus Amount").


Bonus Amount. The target Bonus Amount for Mr. Weishar is 125% of his 2016 base
salary. Fifty percent (50%) of the target Bonus Amount is based on the
Corporation's Adjusted EBITDA (as defined below), twenty percent (20%) of the
target Bonus Amount is based on the Corporation's adjusted diluted earnings per
share ("Adjusted Diluted EPS") and thirty percent (30%) of the target Bonus
Amount is based on individual performance goals.


The Corporation's performance will be measured by comparing the Corporation's
annual earnings before interest, taxes, depreciation and amortization, and other
amounts as reported in the Corporation's disclosures in its Form 10-K as of and
for the year ended December 31, 2016 ("Adjusted EBITDA"), to a target Adjusted
EBITDA for the entire 2016 fiscal year set by the Compensation Committee and by
comparing the Corporation's Adjusted Diluted EPS at the end of the performance
cycle to a target end-of-performance cycle Adjusted Diluted EPS set by the
Compensation Committee.  Individual performance will be measured by comparing
certain individual performance metrics to the target individual performance
metrics determined by the Compensation Committee.


The actual Bonus Amount is based on the percentage of the performance target
achieved.


Generally, the percentage of the Bonus Amount earned at the end of the
performance cycle based on the Adjusted EBITDA performance target will be
determined according to the following schedule; however the actual Bonus Amount
will be interpolated between the percentages set forth in the chart based on
actual results:
 
Adjusted EBITDA Performance Achievement
 
Payout Level
 
   
< 80.0% of Performance Target
 
0.0% of Award Target
 
 
 
80.0% of Performance Target
 
40.0% of Award Target
 
 
 
90.0% of Performance Target
 
70.0% of Award Target
 
 
 
96.0% of Performance Target
 
88.0% of Award Target
 
 
 
100.0% of Performance Target
 
100.0% of Award Target
 
 
 
105.0% of Performance Target
 
118.8% of Award Target
 
 
 
110.0% of Performance Target
 
137.5% of Award Target
 
 
 
115.0% of Performance Target
 
156.3% of Award Target
 
 
 
120.0% of Performance Target
 
175.0% of Award Target
 
 
 
> 120.0% of Performance Target
 
175.0% of Award Target



Generally, the percentage of the award earned at the end of the performance
cycle based on the percentage of the Adjusted Diluted EPS performance target
achieved shall be determined according to the following schedule; however, the
actual CEO STIP award payout will be interpolated between the percentages set
forth in the chart based on actual results:
 

 

--------------------------------------------------------------------------------

Adjusted Diluted EPS Performance Achievement
 
Payout Level
 
 
 
< 85.0% of Performance Target
 
0.0% of Award Target
 
 
 
85.0% of Performance Target
 
50.0% of Award Target
 
 
 
94.0% of Performance Target
 
80.0% of Award Target
 
 
 
100.0% of Performance Target
 
100.0% of Award Target
 
 
 
109.0% of Performance Target
 
130.0% of Award Target
 
 
 
115.0% of Performance Target
 
150.0% of Award Target



Also, the Corporation must at least meet threshold Adjusted EBITDA of 80% of the
target Adjusted EBITDA amount in order for any payment to be made under the
individual/group performance-based component.
 
2016 Short-Term Incentive Program


On March 17, 2016, the Board of Directors of the Corporation, upon
recommendation of the Compensation Committee, adopted the 2016 Short-Term
Incentive Program (the "STIP") under the Omnibus Plan. The STIP provides for
performance-based annual cash awards to the Corporation's executive officers,
and certain other officers and employees of the Corporation. The STIP advances
the Corporation's commitment to performance-based compensation practices by
providing participants an opportunity to earn annual cash bonuses upon
achievement of certain pre-established short-term performance objectives.


Eligibility. Officers and employees of the Corporation may receive STIP cash
awards as determined by the Board of Directors or the Compensation Committee.


Performance Cycle. The STIP performance cycle is for the current year, beginning
on January 1, 2016 and ending on December 31, 2016.


Award Targets. The amount of the awards under the STIP are based on individual
participant bonus targets. Individual participant bonus targets are established
for each participant by the Compensation Committee, in the case of the senior
executive officers reporting to the Chief Executive Officer, and by the Chief
Executive Officer, for other participants, based upon a determination of the
appropriate bonus target amounts which will enable the Corporation to remain
competitive, to retain and recruit top employees, and to align such employee's
interests with certain strategic initiatives of the Corporation.  Individual
non-executive participant bonus targets range from 5% to 100% of base salary on
December 31, 2016, with targets for the Corporation's executive officers between
25% and 125% of base salary.


The Compensation Committee established the bonus targets under the STIP for the
Corporation's fiscal 2015 named executive officers, other than the Chief
Executive Officer, as follows:


Executive
 
Title
 
Bonus Target
 
 
 
 
 
David Froesel
 
Executive Vice President, Chief Financial Officer and Treasurer
 
80% of base salary
 
 
 
 
 
Suresh Vishnubhatia
 
Executive Vice President of Long Term Care Operations
 
80% of base salary
 
 
 
 
 
Robert McKay
 
Senior Vice President of Purchasing and Trade Relations
 
65% of base salary
 
 
 
 
 
Thomas Caneris
 
Senior Vice President, General Counsel and Secretary
 
70% of base salary



Performance Criteria. The performance criteria under the STIP is divided into
company performance-based components and individual/group performance-based
components for different employees. The breakdown for the Named Executive
Officers, other than the Chief Executive Officer, is as set forth in the chart
below.


 
Executive
 
 
Title
 
Company
Performance Adjusted EBITDA
 
 
Company Performance Adjusted Diluted EPS
 
 
Individual/Group
Performance
 
David Froesel
 
Executive Vice President, Chief Financial Officer and Treasurer
 
 
50
%
 
 
20
%
 
 
30
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suresh Vishnubhatia
 
Executive Vice President of Long Term Care Operations
   
50
%
 
 
20
%
 
 
30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Robert McKay
 
Senior Vice President of Purchasing and Trade Relations
 
 
50
%
 
 
0
%
 
 
50
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Thomas Caneris
 
Senior Vice President, General Counsel and Secretary
 
 
50
%
 
 
0
%
 
 
50
%

 
 

--------------------------------------------------------------------------------

  Under the STIP for Executive Vice Presidents, company performance will be
measured by comparing the Corporation's Adjusted EBITDA at the end of the
performance cycle to a target end-of-performance cycle Adjusted EBITDA set by
the Compensation Committee and by comparing the Corporation's Adjusted Diluted
EPS at the end of the performance cycle to a target end-of-performance cycle
Adjusted Diluted EPS set by the Compensation Committee.  Under the STIP for
Senior Vice Presidents, company performance will be measured by comparing the
Corporation's Adjusted EBITDA to a target Adjusted EBITDA for the entire 2016
fiscal year set by the Compensation Committee.  Individual/group performance
will be measured by comparing certain individual/group performance metrics to
target individual/group performance metrics established by the Corporation's
Compensation Committee in consultation with the Chief Executive Officer for the
named executive officers other than the Chief Executive Officer.
 Award Payouts. Award payout levels are based on the percentage of the
performance target achieved. Generally, the percentage of the award earned at
the end of the performance cycle based on the Adjusted EBITDA performance target
will be determined according to the following schedule; however, the actual
award payout will be interpolated between the percentages set forth in the chart
based on actual results:


Performance Achievement
 
Payout Level
 
 
 
< 80.0% of Performance Target
 
0.0% of Award Target
 
 
 
80.0% of Performance Target
 
40.0% of Award Target
 
 
 
90.0% of Performance Target
 
70.0% of Award Target
 
 
 
96.0% of Performance Target
 
88.0% of Award Target
 
 
 
100.0% of Performance Target
 
100.0% of Award Target
 
 
 
105.0% of Performance Target
 
118.8% of Award Target
 
 
 
110.0% of Performance Target
 
137.5% of Award Target
 
 
 
115.0% of Performance Target
 
156.3% of Award Target
 
 
 
120.0% of Performance Target
 
175.0% of Award Target
 
 
 
> 120.0% of Performance Target
 
175.0% of Award Target



Generally, the percentage of the award earned at the end of the performance
cycle based on the percentage of the Adjusted Diluted EPS performance target
achieved shall be determined according to the following schedule; however, the
actual award payout will be interpolated between the percentages set forth in
the chart based on actual results:
 
Performance Achievement
 
Payout Level
 
 
 
< 85.0% of Performance Target
 
0.0% of Award Target
 
 
 
85.0% of Performance Target
 
50.0% of Award Target
 
 
 
94.0% of Performance Target
 
80.0% of Award Target
 
 
 
100.0% of Performance Target
 
100.0% of Award Target
 
 
 
109.0% of Performance Target
 
130.0% of Award Target
 
 
 
115.0% of Performance Target
 
150.0% of Award Target




--------------------------------------------------------------------------------

Under the STIP, the Corporation must at least meet threshold Adjusted EBITDA of
80% of Adjusted EBITDA target in order for any payment to be made to a Named
Executive Officer under the individual/group performance-based components of the
STIP.


 Payment of Awards. Payment of STIP awards will be made in cash. Awards will be
paid on a specific date by which the Compensation Committee reasonably expects
that the performance target applicable to such award was met. The Corporation
will make the payment of the STIP awards to participants as soon as
administratively practicable following the date of the award determination.


Vesting and Forfeiture. STIP participants must remain continuously employed
full-time by the Corporation until the award payment date in order to be
entitled to receive a payout of an STIP award.  Exceptions may be provided for
termination of employment by reason of death, disability, without cause,
retirement and change in control.


Other Terms & Provisions. STIP participants are not permitted to transfer STIP
awards, except by will or the laws of descent and distribution. The Corporation
is entitled to withhold from any payments of awards under the STIP any and all
amounts required to be withheld for federal, state and local withholding taxes.
The Compensation Committee has the discretion to change terms and conditions of
STIP awards as it deems necessary to ensure that the STIP awards satisfy all
requirements for "performance-based compensation" within the meaning of Section
162(m)(4)(c) of the Internal Revenue Code.
 

--------------------------------------------------------------------------------